Citation Nr: 1034426	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-08 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

What evaluation is warranted for bilateral hearing loss from 
February 27, 2007?


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran had active service from April 1958 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania which granted service connection for bilateral 
hearing loss and assigned a noncompensable evaluation from 
February 27, 2007.

In June 2010, the Board remanded the case for further 
development.

The record raises the issue of entitlement to service 
connection for coronary artery disease to include 
secondary to diabetes, and secondary to exposure to Agent 
Orange.  This issue, however, is not currently developed 
or certified for appellate review.  Accordingly, this 
matter is referred to the RO for appropriate 
consideration.  


FINDING OF FACT

Since February 27, 2007, the Veteran has had bilateral hearing 
loss manifested by no worse than level III hearing acuity in the 
right ear and level IV hearing acuity in the left ear. 


CONCLUSION OF LAW

Since February 27, 2007, the criteria for an initial compensable 
rating for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
4.7, 4.85, 4.86, Diagnostic Code 6100 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  He was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting him that reasonably affects the fairness 
of this adjudication.  38 C.F.R. § 3.159(c).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected bilateral hearing loss.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board attempts 
to determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet. App. 119 
(1999), however, it was held that evidence to be considered in 
the appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then-current severity of the 
disorder.  Further, in Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the facts 
found during the appeal period.

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under these 
criteria, evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.

To evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85.  To evaluate an 
individual's level of disability, Table VI is used to assign a 
Roman numeral designation for hearing impairment based on a 
combination of the percent of speech discrimination and the pure 
tone threshold average.  38 C.F.R. § 4.85(b).  Table VII is used 
to determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment for each ear.  38 
C.F.R. § 4.85(e).

If the puretone threshold at each of the specified frequencies of 
1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, the Roman numeral 
designation for hearing impairment will be chosen from either 
Table VI or Table VIa, whichever results in the higher numeral, 
and that numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b).

The November 2007 rating decision granted service connection for 
bilateral hearing 
loss and assigned a noncompensable rating, effective February 27, 
2007.

In an undated VA audiological evaluation, the puretone thresholds 
at the frequencies of 1000, 2000, 3000, and 4000 hertz were 15, 
40, 70, and 70, in the right ear, respectively, and 15, 45, 55, 
and 55, in the left ear, respectively.  The average puretone 
threshold for the right ear was 48.75 decibels and 42.5 decibels 
in the left ear.  The controlled speech discrimination test was 
96 percent in the right ear and 84 percent in the left ear.  
These findings yield a numerical designation of I in the right 
ear and a numerical designation of II for the left ear.  Entering 
the category designations into Table VII, a disability percentage 
evaluation of zero percent is for assignment under Diagnostic 
Code 6100.

On VA audiology examination in September 2007, the Veteran 
reported that he had great difficulty in trying to understand 
speech, and that he needed to look directly at the person 
speaking.  The examiner noted that the Veteran wore hearing aids 
binaurally and did well with them.  The puretone thresholds at 
the frequencies of 1000, 2000, 3000, and 4000 hertz were 15, 45, 
55, and 60, in the right ear, respectively; and 20, 40, 55, and 
75, in the left ear, respectively.  The average puretone 
threshold for the right ear was 44 decibels, and 48 decibels in 
the left ear.  The controlled speech discrimination test was 96 
percent in both ears.  These findings yield a numerical 
designation of I in each ear.  Entering the category designations 
into Table VII, a disability percentage evaluation of zero 
percent is for assignment under Diagnostic Code 6100.

A July 10, 2009 VA audiology consultation report revealed that 
puretone thresholds at the frequencies of 1000, 2000, 3000, and 
4000 hertz were 20, 45, 55, and 60, in the right ear, 
respectively, and 15, 40, 65, and 85, in the left ear, 
respectively.  The average puretone threshold for the right ear 
was 45 decibels and 51.25 decibels in the left ear.  The 
controlled speech discrimination test was 92 percent in both 
ears.  These findings yield a numerical designation of I in the 
right ear and a numerical designation of I for the left ear.  
Entering the category designations into Table VII, a disability 
percentage evaluation of zero percent is for assignment under 
Diagnostic Code 6100.

The Veteran underwent a second VA audiological evaluation on July 
10, 2009.  During that study puretone thresholds at the 
frequencies of 1000, 2000, 3000, and 4000 hertz were 30, 55, 85, 
and 75, in the right ear, respectively; and 20, 55, 85, and 85, 
in the left ear, respectively.  The average puretone threshold 
for the right ear was 61.25 decibels and 61.25 decibels in the 
left ear.  The controlled speech discrimination test was 88 
percent in the right ear and 84 percent in the left ear.  These 
findings yield a numerical designation of III in each ear.  
Entering the category designations into Table VII, a disability 
percentage evaluation of zero percent is for assignment under 
Diagnostic Code 6100.  

At a November 2009 VA audiology examination the Veteran's chief 
complaint pertained to constant bilateral tinnitus.  The puretone 
thresholds at the frequencies of 1000, 2000, 3000, and 4000 hertz 
were 25, 50, 60, and 70, in the right ear, respectively, and 25, 
40, 70, and 90, in the left ear, respectively.  The average 
puretone threshold for the right ear was 51 decibels and 56 
decibels in the left ear.  The controlled speech discrimination 
test was 88 percent in the right ear and 80 percent in the left 
ear.  These findings yield a numerical designation of II in the 
right ear and a numerical designation of IV for the left ear.  
Entering the category designations into Table VII, a disability 
percentage evaluation of zero percent is for assignment under 
Diagnostic Code 6100.

In sum, since February 27, 2007, the Veteran's bilateral hearing 
loss disability does not more nearly approximate the criteria for 
a compensable evaluation under 38 C.F.R. § 4.85, Diagnostic Code 
6100.  As noted above, the audiometric test results of record 
generate a zero percent disability rating.  See 38 C.F.R. § 4.85, 
Tables VI and VII.  The Board also finds that, in light of the 
Veteran's test scores, the Veteran does not have an exceptional 
pattern of hearing loss as defined by 38 C.F.R. § 4.86.  
Accordingly, the Board finds that from February 27, 2007, the 
Veteran is not entitled to an initial compensable compensable 
rating for bilateral hearing loss.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

The Board has also considered the adequacy of the Veteran's 
examinations, and that an opinion on the effects of hearing loss 
on daily functioning may be required in a case where the issue of 
an extraschedular evaluation has been raised.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  However, the Veteran 
has not raised the issue of entitlement to an extraschedular 
evaluation, nor does the evidence suggest that such an opinion is 
warranted in this case.  There is simply nothing in the record to 
suggest that an extraschedular evaluation is warranted.  The 
evidence shows that the examination reports were adequate in 
evaluating the nature and extent of the Veteran's hearing loss 
disability.  While the Board does not dispute the fact that the 
Veteran has difficulties with his hearing, the critical question 
is whether his hearing loss impacts his ability to function in 
the workforce to a compensable degree.  Based on extensive 
testing of his hearing, the Board cannot find that the Veteran 
meets the minimum criteria for a compensable evaluation. 

The doctrine of reasonable doubt has been considered in this 
case.  However, as a preponderance of the evidence against the 
appellant's claim, the doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1991).




ORDER

Entitlement to a compensable evaluation is not warranted for a 
bilateral hearing loss at any time since February 27, 2007.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


